Case 19-70190-hdh11 Doc 3 Filed 07/17/19         Entered 07/17/19 09:08:52   Page 1 of 2


Hank Rugeley
State Bar No. 17382900
hankrugeley@sbcglobal.net
DAVISON RUGELEY, L.L.P.
900 Eighth Street, Suite 1102
Wichita Falls, Texas 76301
(940) 766-1388

ATTORNEYS FOR FIDELITY BANK

                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                           WICHITA FALLS DIVISION

IN RE:                                       '
                                             '
J&D CONSTRUCTION, LLC,                       '   CASE NO. 19-70190-11
                                             '
DEBTOR.                                      '

           NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

       The undersigned, Hank Rugeley, represents Fidelity Bank, a party in interest

in this case, and hereby submits this Notice of Appearance in connection therewith.

       Pursuant to Rules 2002(g) and (i), 4001, 9013, and 9022 of the Federal Rules

of Bankruptcy Procedure, the undersigned hereby requests that he be added to all

mailing lists and matrixes in this case and that copies of all notices, pleadings,

judgments and orders in this case be sent to the undersigned at the following

address:

                                   Hank Rugeley, Esquire
                                  Davison Rugeley, L.L.P.
                                900 Eighth Street, Suite 1102
                                 Wichita Falls, Texas 76301
                                 hankrugeley@sbcglobal.net

       This notice of appearance and request for notices is submitted for the purpose

of receiving copies of notices, pleadings, judgments and orders in this case.        By


NOTICE OF APPEARANCE AND REQUEST FOR NOTICES                                 PAGE 1 OF 2
Case 19-70190-hdh11 Doc 3 Filed 07/17/19                        Entered 07/17/19 09:08:52       Page 2 of 2



submitting this notice of appearance and request for notices, Fidelity Bank is not

consenting to or submitting to the jurisdiction of the Bankruptcy Court for any

purpose, and Fidelity Bank expressly reserves the right to contest the jurisdiction of

the Bankruptcy Court and/or to demand a jury trial in any matter or proceeding to

which Fidelity Bank may be a party.

                                                                 Respectfully submitted,

                                                                 DAVISON RUGELEY, L.L.P.
                                                                 900 Eighth Street, Suite 1102
                                                                 Wichita Falls, Texas 76301
                                                                 (940) 766-1388

                                                                 By: /s/ Hank Rugeley
                                                                       Hank Rugeley
                                                                       State Bar No. 17382900

                                                                 ATTORNEYS FOR FIDELITY BANK

                                     CERTIFICATE OF SERVICE

      I hereby certify that on July 17, 2019, a true and correct copy of the foregoing
was served on all parties of record via ECF or first class mail as follows:

John A. Leonard                                                  U. S. Trustee
Leonard Key & Key                                                1100 Commerce Street, Room 976
P.O. Box 8385                                                    Dallas, Texas 75242-1496
Wichita Falls, Texas 76307

                                                                 /s/ Hank Rugeley
                                                                 Hank Rugeley
P:\HLR\FIDELITY 2019\6011.121 J&D CONSTRUCTION\BANKRUPTCY PLEADINGS\NOTICE OF APPEARANCE.DOCX




NOTICE OF APPEARANCE AND REQUEST FOR NOTICES                                                    PAGE 2 OF 2
